Name: Commission Decision No 3324/82/ECSC of 8 December 1982 amending for the second time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-11

 Avis juridique important|31982S3324Commission Decision No 3324/82/ECSC of 8 December 1982 amending for the second time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 351 , 11/12/1982 P. 0031 - 0031*****COMMISSION DECISION No 3324/82/ECSC of 8 December 1982 amending for the second time Decision No 1696/82/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 1696/82/ECSC of 30 June 1982 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as amended by Decision No 2751/82/ECSC (2), and in particular Article 18 (1) thereof, Whereas: (a) Experience has shown that, during the operation of the compulsory quota system under Decision No 1696/82/ECSC, marked rapid and unforeseen changes took place in the level of steel demand with the effect that over the last two quarters of 1982 the level of demand for most products has been substantially below the quota levels fixed by the Commission. The consequent imbalance between potential supply and the demand has brought about a severe deterioration in price levels to the point where most steel producers are once again in a loss-making situation and where the aims of the quota system risk not being achieved. In view of the difficulty of estimating the level of demand, and to avoid setting abatement rates which result in quotas which exceed demand, it is necessary that the Commission determines the abatement rates on the basis of a very conservative market assessment. These initial abatement rates must be published in sufficient time before the beginning of each quarter. In addition, the Commission will maintain a continuous review of the development of demand and, if it considers that changes in market conditions justify the modification of any of the abatement rates, modify the said abatement rates in order to determine the final quotas for the products in question. Clearly, in view of the lead time necessary for the sales and production of steel products, such modifications will need to be made before or shortly after the beginning of the quarter. (b) These changes have been so marked rapid and unforseeable in the third and fourth quarters of 1982 that they constitute radical changes on the market within the meaning of Article 18 of Decision No 1696/82/ECSC, HAS ADOPTED THIS DECISION: Article 1 Decision No 1696/82/ECSC is hereby amended as follows: The first paragraph of Article 9 is replaced by the following: '1. The Commission shall fix each quarter, approximately six weeks before the quarter begins, the abatement rates for establishing the production quotas and the part of these quotas which may be delivered in the common market. The Commission may, not later than the 15th day of the first month of the quarter in question, modify these abatement rates in the light of the development of the market situation.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 191, 1. 7. 1982, p. 1. (2) OJ No L 291, 15. 10. 1982, p. 8.